                      Case 8-20-71877-reg                            Doc 48       Filed 06/10/20            Entered 06/10/20 20:39:52




 Fill in this information to identify the case:

 Debtor name         Diamond Finace Co.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         8-20-71877
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 10, 2020                           X /s/ Robert Diamond
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Diamond
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                          Case 8-20-71877-reg                                    Doc 48                Filed 06/10/20                         Entered 06/10/20 20:39:52


 Fill in this information to identify the case:

 Debtor name            Diamond Finace Co.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               8-20-71877
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        3,533,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        3,533,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       24,641,467.33


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         24,641,467.33




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48   Filed 06/10/20      Entered 06/10/20 20:39:52


 Fill in this information to identify the case:

 Debtor name         Diamond Finace Co.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         8-20-71877
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Santander Bank                                            Business Checking             1878                                    $20,000.00



                    SIgnature Bank
           3.2.     Diamond finance of NJ                                     Business checking             1886                                     Unknown




           3.3.     Signature Bank- DIamond FIance of NY                                                                                                     $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $20,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposit with Landlord                                                                                                   $3,000.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48   Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor         Diamond Finace Co.                                                                 Case number (If known) 8-20-71877
                Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                 $3,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         2,500,000.00     -                                   0.00 = ....              $2,500,000.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                            $2,500,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of         Valuation method used   Current value of
                                                                                  debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 39.       Office furniture
           misc                                                                                  $0.00                                        $10,000.00


           misc furniture                                                                        $0.00                                          Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48   Filed 06/10/20          Entered 06/10/20 20:39:52


 Debtor         Diamond Finace Co.                                                             Case number (If known) 8-20-71877
                Name



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                             $10,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of        Valuation method used   Current value of
                                                                               debtor's interest        for current value       debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Banking License                                                                  $0.00                                     $1,000,000.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                       $1,000,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48   Filed 06/10/20      Entered 06/10/20 20:39:52


 Debtor         Diamond Finace Co.                                                           Case number (If known) 8-20-71877
                Name


               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 8-20-71877-reg                            Doc 48              Filed 06/10/20                   Entered 06/10/20 20:39:52


 Debtor          Diamond Finace Co.                                                                                  Case number (If known) 8-20-71877
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $20,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $3,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,500,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $1,000,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,533,000.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,533,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                       Case 8-20-71877-reg                           Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Fill in this information to identify the case:

 Debtor name         Diamond Finace Co.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           8-20-71877
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
           2 Garson LLC                                                          Contingent
           1180 Midland Avenue
                                                                                 Unliquidated
           Bronxville, NY 10708
                                                                                 Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
           613 Automotive Group                                                  Contingent
           2200 Northern Boulevard                                               Unliquidated
           Greenvale, NY 11548                                                   Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Adesa Auto Auction                                                    Contingent
           425 East Patchogue
                                                                                 Unliquidated
           Yaphank, NY 11980
                                                                                 Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $25,000.00
           Alyse Miller                                                          Contingent
           21896 Old Bridge Trail
                                                                                 Unliquidated
           Boca Raton, FL 33428
                                                                                 Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                          27971                                            Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.5      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Amex/ Bankruptcy                                                       Contingent
          Correspondence/ Bankruptcy                                             Unliquidated
          POB 981540
                                                                                 Disputed
          El Paso, TX 79998
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $240,000.00
          Angela Luttrell                                                        Contingent
          c/o Michael Fox                                                        Unliquidated
          1325 Avenue of the Americas
                                                                                 Disputed
          New York, NY 10019
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Auto City                                                              Contingent
          450 Utica Avenue                                                       Unliquidated
          Brooklyn, NY 11203
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $150,000.00
          Brad Resnick                                                           Contingent
          1 spread oak lane
                                                                                 Unliquidated
          East Hampton, NY 11937
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Capital One                                                            Contingent
          Attn: Bankruptcy                                                       Unliquidated
          POB 30285
                                                                                 Disputed
          Salt Lake City, UT 84130
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Chase Mortgage                                                         Contingent
          CHASE RECORDS CENTER/ATTN:Corr                                         Unliquidated
          MAIL CODE LA4 5555 700 KANSAS
                                                                                 Disputed
          Monroe, LA 71203
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Christine Hoey                                                         Contingent
          5 Summer Lane                                                          Unliquidated
          Hicksville, NY 11801
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.12     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $750.00
          CIT                                                                    Contingent
          21146 Network Place                                                    Unliquidated
          Chicago, IL 60673
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          City Towing and Recovery Inc                                           Contingent
          9821 Rockaway Blvd                                                     Unliquidated
          Ozone Park, NY 11417
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Cypress Motors                                                         Contingent
          7903 Cypress Avenue                                                    Unliquidated
          Ridgewood, NY 11385
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Daniel Retter                                                          Contingent
          3510 Broadway                                                          Unliquidated
          2nd Floor
                                                                                 Disputed
          Astoria, NY 11106
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $300,000.00
          David Camhi                                                            Contingent
          1715 TRAPANI LANE                                                      Unliquidated
          Boynton Beach, FL 33472
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Dealer Track                                                           Contingent
          3400 New Hyde Park Road                                                Unliquidated
          New Hyde Park, NY 11042
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $250,000.00
          Defined Benefit Plan                                                   Contingent
          c/o Jerry Krantz                                                       Unliquidated
          1000 Woodbury Road                                                     Disputed
          Woodbury, NY 11797
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.19     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Dept of Motor Vehicles                                                 Contingent
          6 Empire Street Plaza                                                  Unliquidated
          Room 422
                                                                                 Disputed
          Albany, NY 12228
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Diamond Cars R Us Inc.                                                 Contingent
          707 Hempstead Turnpike                                                 Unliquidated
          Franklin Square, NY 11010                                              Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Diamond Finance and Floor Plan                                         Contingent
          2200 Marcus Avenue                                                     Unliquidated
          New Hyde Park, NY 11042                                                Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Diamond Finance Co Inc.                                                Contingent
          2200 Marcus Avenue                                                     Unliquidated
          New Hyde Park, NY 11042
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Diamond Finance of New Jersey                                          Contingent
          2200 Marcus Avenue                                                     Unliquidated
          New Hyde Park, NY 11042
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $220,000.00
          Don Barkin                                                             Contingent
          17382 VIA CAPRI                                                        Unliquidated
          Boca Raton, FL 33496
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          First All American Life                                                Contingent
          Insurance                                                              Unliquidated
          POB 305027
                                                                                 Disputed
          Nashville, TN 37230
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.26     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $177.31
          FP Mailing Solutions                                                   Contingent
          140 N. Mitchell Court                                                  Unliquidated
          Suite 200
                                                                                 Disputed
          Addison, IL 60101
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Francine Haviken                                                       Contingent
          24 Cammerer Avenue                                                     Unliquidated
          East Rockaway, NY 11518
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          FRANCOTYP-POSTALIA , INC                                               Contingent
          PO BOX 157                                                             Unliquidated
          Bedford Park, IL 60499
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Garvin Peters                                                          Contingent
          94 Rockaway Parkway                                                    Unliquidated
          #3b
                                                                                 Disputed
          Brooklyn, NY 11212
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $850,000.00
          Gary Moskowitz                                                         Contingent
          10 Howard Drive                                                        Unliquidated
          Syosset, NY 11791
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          George Matisko                                                         Contingent
          PO Box 59                                                              Unliquidated
          Kiamesha Lake, NY 12751                                                Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Glenwood Management                                                    Contingent
          1200 Union Turnpike                                                    Unliquidated
          New Hyde Park, NY 11040                                                Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.33     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.     $3,000,000.00
          Harold Herling                                                         Contingent
          20 Emerson Road                                                        Unliquidated
          Glen Head, NY 11545
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Hartford Property Insurance                                            Contingent
                                                                                 Unliquidated
          Date(s) debt was incurred
                                                                                 Disputed
          Last 4 digits of account number
                                                                              Basis for the claim:

                                                                              Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $350,000.00
          Harvey Stevens                                                         Contingent
          8 East 83rd Street                                                     Unliquidated
          apt 10F
                                                                                 Disputed
          New York, NY 10028
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $200,000.00
          Herbert Brooks                                                         Contingent
          35 N. CHATSWORTH AVE.                                                  Unliquidated
          apt 2b
                                                                                 Disputed
          Larchmont, NY 10538
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $375,000.00
          Hewlett Trading Co                                                     Contingent
          3241 Hewlett Avenue                                                    Unliquidated
          Merrick, NY 11566
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Hussein Alnuweiri                                                      Contingent
          28 West 38th Street Apt 6E                                             Unliquidated
          New York, NY 10018                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Ilene Diamond                                                          Contingent
          300 East 56th Street                                                   Unliquidated
          apt 7J                                                                 Disputed
          New York, NY 10022
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.40     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Isreal Klein                                                           Contingent
          3510 Broadway, 2nd Floor                                               Unliquidated
          Astoria, NY 11106                                                      Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $240,000.00
          James Brettholz                                                        Contingent
          c/o Michael S. Fox                                                     Unliquidated
          1335 Avenue of the Americas                                            Disputed
          New York, NY 10019
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.     $3,000,000.00
          Jeffrey Maidenbaum                                                     Contingent
          Maidenbaum & Associates ,PLLC                                          Unliquidated
          1 Broadcast Plaza                                                      Disputed
          Merrick, NY 11566
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $50,000.00
          JJAZ C/O Jay Miller                                                    Contingent
          21896 Old Bridge Trail                                                 Unliquidated
          Boca Raton, FL 33428
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $80,000.00
          John DiNoia                                                            Contingent
          15 Yellowstone Drive                                                   Unliquidated
          West Nyack, NY 10994
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $312,500.00
          Joseph Dinoia                                                          Contingent
          777 NE 4th Avenue                                                      Unliquidated
          Fort Lauderdale, FL 33304
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Julia Amaya                                                            Contingent
          55 4th Avenue                                                          Unliquidated
          Westbury, NY 11591
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.47     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Kathleen O'Rourke                                                      Contingent
          3110 N. Jerusalem Road                                                 Unliquidated
          Wantagh, NY 11793                                                      Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $75,000.00
          Lawrence Wolfin                                                        Contingent
          395 Faletti Circle                                                     Unliquidated
          Westwood, NJ 07675
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Lincoln Financial Group                                                Contingent
          PO Box 21008                                                           Unliquidated
          Greensboro, NC 27420                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Long Island Power Auth                                                 Contingent
                                                                                 Unliquidated
          Uniondale, NY                                                          Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Magasys                                                                Contingent
          500 City Pkwy W                                                        Unliquidated
          #350                                                                   Disputed
          Orange, CA 92868
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Manhattan Mini Storage                                                 Contingent
          645 W. 44th Street                                                     Unliquidated
          New York, NY 10036                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Manheim Auctions                                                       Contingent
          7205 Campbellton Rd SW                                                 Unliquidated
          Atlanta, GA 30331                                                      Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.54     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Marcos Benzaquen                                                       Contingent
          6134 173rd Street                                                      Unliquidated
          Fresh Meadows, NY 11365                                                Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $480,000.00
          Mark Scherr                                                            Contingent
          c/o Derek Scherr Esq.                                                  Unliquidated
          885 Third Avenue, Suite 3040
                                                                                 Disputed
          New York, NY 10022
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $250,000.00
          Marvin Scheber                                                         Contingent
          641 5th Avenue                                                         Unliquidated
          #43B                                                                   Disputed
          New York, NY 10022
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $240,000.00
          Maxx Wattenberg                                                        Contingent
          225 th Avenue                                                          Unliquidated
          New York, NY 10010
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megasys                                                                Contingent
          500 CITY PARKWAY WEST                                                  Unliquidated
          Suite 350
                                                                                 Disputed
          Orange, CA 92868
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $150,000.00
          Mitchell Cooper                                                        Contingent
          407 MCKINNEY FALLS LANE                                                Unliquidated
          Georgetown, TX 78633
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $200,000.00
          Nickolas Mundy                                                         Contingent
          16 Court Street                                                        Unliquidated
          Brooklyn, NY 11241
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.61     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          NYC Consumer Affairs Dept                                              Contingent
          42 Broadway                                                            Unliquidated
          #5                                                                     Disputed
          New York, NY 10004
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          NYC Dept Of Tax & Fin                                                  Contingent
          66 John Street                                                         Unliquidated
          New York, NY 10038                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          NYS Dept of Tax & Fin.                                                 Contingent
          Bankruptcy Section                                                     Unliquidated
          POB 5300                                                               Disputed
          Albany, NY 12205
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Olshan Frome Wolosky LLP C/O                                           Contingent
          Michael S. Fox                                                         Unliquidated
          1325 Avenue Of the Americas                                            Disputed
          New York, NY 10019
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Payback Repo                                                           Contingent
          343 Merrick Rd                                                         Unliquidated
          Lynbrook, NY 11563
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $25,000.00
          Pine Hollow Counrty Club                                               Contingent
          6601 Rt 25A                                                            Unliquidated
          East Norwich, NY 11732
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Porsche Financial SRVC                                                 Contingent
          980 Hammond Dr.                                                        Unliquidated
          Atlanta, GA 30328                                                      Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.68     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Principal Life Insurance                                               Contingent
          711 High St                                                            Unliquidated
          Des Moines, IA 50392                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Quill Office Supply                                                    Contingent
                                                                                 Unliquidated
          Date(s) debt was incurred                                              Disputed
          Last 4 digits of account number                                     Basis for the claim:

                                                                              Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          Regency Whilst Club                                                    Contingent
          15 east 67th Street                                                    Unliquidated
          New York, NY 10065
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $100,000.00
          Retired Profit Sharing Plan                                            Contingent
          C/O Robert Schlossberg                                                 Unliquidated
          7 Clemson Lane
                                                                                 Disputed
          Woodbury, NY 11797
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $57,000.00
          Retirement Accounts Pensco                                             Contingent
          PO Box 173859                                                          Unliquidated
          Denver, CO 80217                                                       Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $150,000.00
          Richard Berman                                                         Contingent
          3241 Hewlett Avenue                                                    Unliquidated
          Merrick, NY 11566                                                      Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $510,000.00
          Roger Schneier                                                         Contingent
          8167 Valhalla Dr.                                                      Unliquidated
          Delray Beach, FL 33446                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.75     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $75,000.00
          Roger Shyer                                                            Contingent
          19407 WATERS REACH TRAIL                                               Unliquidated
          Boca Raton, FL 33434
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $100,000.00
          Sandra Camhi                                                           Contingent
          184 KENT AVENUE                                                        Unliquidated
          D201                                                                   Disputed
          Brooklyn, NY 11249
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $5,000.00
          Santander Bank                                                         Contingent
          443 Hillside Avenue                                                    Unliquidated
          Williston Park, NY 11596                                               Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Saul Bienenfeld                                                        Contingent
          680 Central Avenue                                                     Unliquidated
          Suite 108                                                              Disputed
          Cedarhurst, NY 11516
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.     $3,000,000.00
          Scott Scherr                                                           Contingent
          290 South Maya Palm Drive                                              Unliquidated
          Boca Raton, FL 33432                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $46,264.00
          Signature Bank                                                         Contingent
          565 5th Avenue                                                         Unliquidated
          New York, NY 10017
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $0.00
          State of NJ-                                                           Contingent
          Dept of Banking                                                        Unliquidated
          POB 040                                                                Disputed
          Trenton, NJ 08625
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.82     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $100,000.00
          Steve Fox                                                              Contingent
          C/O Michael Fox                                                        Unliquidated
          1325 Avenue OF the Americas                                            Disputed
          New York, NY 10019
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $640,000.00
          Steven Camhi                                                           Contingent
          6854 Finamore Circle                                                   Unliquidated
          Lake Worth, FL 33467                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.     $8,000,000.00
          Steven M Feinberg Law Offices                                          Contingent
          590 Sunrise Hwy                                                        Unliquidated
          Baldwin, NY 11510
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $50,000.00
          Sydell Wolfin                                                          Contingent
          21 Villa Lane                                                          Unliquidated
          Boynton Beach, FL 33436
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Tech Runner                                                            Contingent
          1025 Old Country Road                                                  Unliquidated
          Suite 412                                                              Disputed
          Westbury, NY 11590
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.87     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $247.67
          TGI Office Automation LLC                                              Contingent
          PO Box 070241                                                          Unliquidated
          Philadelphia, PA 19176                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $4,528.35
          The Hartford                                                           Contingent
          Sentinel Insuarance Company,                                           Unliquidated
          PO Box 660916
                                                                                 Disputed
          Dallas, TX 75266
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 13 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.89     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $200,000.00
          Theodore Greenburg                                                     Contingent
          16209 Mira Vista Lane                                                  Unliquidated
          Delray Beach, FL 33446
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          United Health Care / Oxford                                            Contingent
          4 Reasearch Drive                                                      Unliquidated
          Shelton, NJ 08484                                                      Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Verizon                                                                Contingent
          PO Box 408                                                             Unliquidated
          Newark, NJ 07101                                                       Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Vonage Digital Phone Service                                           Contingent
          142 Park City Center                                                   Unliquidated
          Lancaster, PA 17601                                                    Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Wayne Greenwald PC                                                     Contingent
          475 Park Avenue South                                                  Unliquidated
          26th Floor                                                             Disputed
          New York, NY 10016
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.94     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $360,000.00
          Wayne Wattenberg                                                       Contingent
          3 Woodage Lane                                                         Unliquidated
          Brookville, NY 11545
                                                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          Unknown
          Wells Fargo                                                            Contingent
          968 Third Avenue                                                       Unliquidated
          New York, NY 10022                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20                  Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                       Case number (if known)            8-20-71877
              Name

 3.96      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $180,000.00
           Westlake Financial                                                    Contingent
           4751 Willshire Blvd                                                   Unliquidated
           Los Angeles, CA 90010
                                                                                 Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?       No     Yes

 3.97      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
           Y & M Enterprises                                                     Contingent
           C/O Ameri Law firm                                                    Unliquidated
           58 Main Street 3rd Floor                                              Disputed
           Hackensack, NJ 07601
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                    On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                       related creditor (if any) listed?              account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.        $                            0.00
 5b. Total claims from Part 2                                                                             5b.   +    $                   24,641,467.33

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.        $                      24,641,467.33




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 15 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48   Filed 06/10/20      Entered 06/10/20 20:39:52


 Fill in this information to identify the case:

 Debtor name         Diamond Finace Co.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         8-20-71877
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Photo Copier
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                      CIT
              List the contract number of any                                         21146 Network Place
                    government contract                                               Chicago, IL 60673


 2.2.         State what the contract or
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                      Manhattan Mini Storage
              List the contract number of any                                         645 W. 44th Street
                    government contract                                               New York, NY 10036


 2.3.         State what the contract or                  Postage Machine
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                         Pitney Bowes
                    government contract


 2.4.         State what the contract or                  Office Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                2029

              List the contract number of any                                         Torac
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52




 Fill in this information to identify the case:

 Debtor name         Diamond Finace Co.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         8-20-71877
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                         $15,000.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                         $78,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                         $78,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Diamond Floor Plan                               $60,000.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Diamond Floor Plan                             $200,000.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Auto City                                      $100,000.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                        Case number (if known) 8-20-71877



                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)
       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Diamond Floor Plan                                    $200,000.00


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Auto City                                             $100,000.00


       For the fiscal year:
       From 1/01/2017 to 12/31/2017                                                            Auto City                                             $100,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Angela Luttrell                                                                                Unknown            Secured debt
               c/o Michael Fox                                                                                                   Unsecured loan repayments
               1325 Avenue of the Americas                                                                                       Suppliers or vendors
               New York, NY 10019                                                                                                Services
                                                                                                                                 Other


       3.2.
               Auto City                                                                                      Unknown            Secured debt
               450 Utica Avenue                                                                                                  Unsecured loan repayments
               Brooklyn, NY 11203                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               David Camhi                                                                                    Unknown            Secured debt
               1715 TRAPANI LANE                                                                                                 Unsecured loan repayments
               Boynton Beach, FL 33472                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Don Barkin                                                                                     Unknown            Secured debt
               17382 VIA CAPRI                                                                                                   Unsecured loan repayments
               Boca Raton, FL 33496                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Harvey Stevens                                                                                 Unknown            Secured debt
               8 East 83rd Street                                                                                                Unsecured loan repayments
               apt 10F                                                                                                           Suppliers or vendors
               New York, NY 10028                                                                                                Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                        Case number (if known) 8-20-71877



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.6.
               Herbert Brooks                                                                                 Unknown            Secured debt
               35 N. CHATSWORTH AVE.                                                                                             Unsecured loan repayments
               apt 2b                                                                                                            Suppliers or vendors
               Larchmont, NY 10538                                                                                               Services
                                                                                                                                 Other


       3.7.
               Hewlett Trading Co                                                                                  $0.00         Secured debt
               3241 Hewlett Avenue                                                                                               Unsecured loan repayments
               Merrick, NY 11566                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               James Brettholz                                                                                Unknown            Secured debt
               c/o Michael S. Fox                                                                                                Unsecured loan repayments
               1335 Avenue of the Americas                                                                                       Suppliers or vendors
               New York, NY 10019                                                                                                Services
                                                                                                                                 Other


       3.9.
               John DiNoia                                                                                    Unknown            Secured debt
               15 Yellowstone Drive                                                                                              Unsecured loan repayments
               West Nyack, NY 10994                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Joseph Dinoia                                                                                     Unknown            Secured debt
               777 NE 4th Avenue                                                                                                 Unsecured loan repayments
               Fort Lauderdale, FL 33304                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Mark Scherr                                                                                       Unknown            Secured debt
               c/o Derek Scherr Esq.                                                                                             Unsecured loan repayments
               885 Third Avenue, Suite 3040                                                                                      Suppliers or vendors
               New York, NY 10022                                                                                                Services
                                                                                                                                 Other


       3.12
       .
            Marvin Scheber                                                                                    Unknown            Secured debt
               641 5th Avenue                                                                                                    Unsecured loan repayments
               #43B                                                                                                              Suppliers or vendors
               New York, NY 10022                                                                                                Services
                                                                                                                                 Other


       3.13
       .
            Pine Hollow Counrty Club                                                                          Unknown            Secured debt
               6601 Rt 25A                                                                                                       Unsecured loan repayments
               East Norwich, NY 11732                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                        Case number (if known) 8-20-71877



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       .
            Richard Berman                                                                                    Unknown            Secured debt
               3241 Hewlett Avenue                                                                                               Unsecured loan repayments
               Merrick, NY 11566                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            Roger Shyer                                                                                       Unknown            Secured debt
               19407 WATERS REACH TRAIL                                                                                          Unsecured loan repayments
               Boca Raton, FL 33434                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            Steven Camhi                                                                                      Unknown            Secured debt
               6854 Finamore Circle                                                                                              Unsecured loan repayments
               Lake Worth, FL 33467                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       .
            Theodore Greenburg                                                                                     $0.00         Secured debt
               16209 Mira Vista Lane                                                                                             Unsecured loan repayments
               Delray Beach, FL 33446                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       .
            Defined Benefit Plan                                                                              Unknown            Secured debt
               c/o Jerry Krantz                                                                                                  Unsecured loan repayments
               1000 Woodbury Road                                                                                                Suppliers or vendors
               Woodbury, NY 11797                                                                                                Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Wayne Wattenberg                                                                               Unknown
               3 Woodage Lane
               Brookville, NY 11545

       4.2.    2 Garson LLC                                                                                   Unknown
               1180 Midland Avenue
               Bronxville, NY 10708

       4.3.    Gary Moskowitz                                                                                      $0.00
               10 Howard Drive
               Syosset, NY 11791




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48       Filed 06/10/20           Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                        Case number (if known) 8-20-71877



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.4.    Roger Schneier                                                                                      $0.00
               8167 Valhalla Dr.
               Delray Beach, FL 33446

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Diamond Finance Co INC - v. -                                                Rockland County Supreme                      Pending
               Francois Luckner                                                             Court                                        On appeal
               031363/2014
                                                                                                                                         Concluded

       7.2.    Diamond Finance Company                                                      Rockland County SUpreme                      Pending
               Inc. - v. - Jeames Cadeus                                                    Court                                        On appeal
               031444/2016
                                                                                                                                         Concluded

       7.3.    Diamond Finance Company                                                                                                   Pending
               Inc., - v. - Adam P.                                                                                                      On appeal
               Gianatassio
                                                                                                                                         Concluded
               032510/2014

       7.4.    Diamond Finance Co., Inc. - v.                                                                                            Pending
               - Altin Nicaj                                                                                                             On appeal
               156882/2012
                                                                                                                                         Concluded

       7.5.    Diamond Finance Company                                                                                                   Pending
               Inc., - v. - Christopher                                                                                                  On appeal
               Gardner
                                                                                                                                         Concluded
               2015/50187

       7.6.    Diamond Finance Co., Inc. - v.                                                                                            Pending
               - Lauren Hayde et al                                                                                                      On appeal
               2015/52004
                                                                                                                                         Concluded



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48       Filed 06/10/20              Entered 06/10/20 20:39:52


 Debtor       Diamond Finace Co.                                                                            Case number (if known) 8-20-71877



               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.7.    Diamond Finance Co., Inc. - v.                                                                                           Pending
               - Kelvin K Bartholomew                                                                                                   On appeal
               2015/001408
                                                                                                                                        Concluded

       7.8.    Diamond Finance Co., Inc. - v.                                                                                           Pending
               - Verol R Fuller                                                                                                         On appeal
               50018/2013
                                                                                                                                        Concluded

       7.9.    Diamond Finance Co., Inc. - v.                                                                                           Pending
               - Yolanda Holmes                                                                                                         On appeal
               50012/2013
                                                                                                                                        Concluded

       7.10 Diamond Finance Co., Inc. - v.                                                                                              Pending
       .    - Billy L Harris                                                                                                            On appeal
               2015/51658
                                                                                                                                        Concluded

       7.11 Diamond Finance Co., Inc. - v.                                                                                              Pending
       .    - Altin Nicaj                                                                                                               On appeal
               150606/2014
                                                                                                                                        Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       NYC Dept of Consumer Affaris                                                                                                                        Unknown


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48      Filed 06/10/20            Entered 06/10/20 20:39:52


 Debtor        Diamond Finace Co.                                                                        Case number (if known) 8-20-71877



           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                 Total amount or
                 the transfer?                                                                                                                                value
                 Address
       11.1.     Wayne Greenwald PC
                 475 Park Avenue South
                 26th Floor
                 New York, NY 10016                                                                                            April 2020                  $5,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers                Total amount or
                                                                                                                      were made                               value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer               Total amount or
               Address                                           payments received or debts paid in exchange             was made                             value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services               If debtor provides meals
                                                                 the debtor provides                                                        and housing, number of
                                                                                                                                            patients in debtor’s care

 Part 9:       Personally Identifiable Information



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor      Diamond Finace Co.                                                                         Case number (if known) 8-20-71877



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  All personal information related to aquiring an automible loan.
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
       Manhattan Mini Storage                                          Robert Diamond                     clothes                                 No
       645 W. 44th Street                                                                                                                         Yes
       New York, NY 10036



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor      Diamond Finace Co.                                                                         Case number (if known) 8-20-71877



 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Francine Haviken                                                                                                           22 years
                    24 Cammerer Avenue
                    East Rockaway, NY 11518

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor      Diamond Finace Co.                                                                         Case number (if known) 8-20-71877



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Donald Kalechofsky                                                                                                   2016 to present



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                      Case 8-20-71877-reg                            Doc 48     Filed 06/10/20             Entered 06/10/20 20:39:52


 Debtor      Diamond Finace Co.                                                                         Case number (if known) 8-20-71877



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 10, 2020

 /s/ Robert Diamond                                                      Robert Diamond
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
